     Case 2:19-cv-01889-GMN-BNW Document 18 Filed 06/23/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3      FREDERIC GREEN,                                    Case No. 2:19-cv-01889-GMN-BNW
4                                            Plaintiff,                   ORDER
5             v.
6      MICHAEL MINEV, et al.,
7                                        Defendants.
8
9     I.     DISCUSSION

10           On May 27, 2020, Plaintiff submitted an application to proceed in forma pauperis

11    by a non-prisoner. (ECF No. 17). Plaintiff's application is incomplete. Because Plaintiff

12    did not sign the application, the Court cannot consider it.

13           Accordingly, the Court denies Plaintiff's application to proceed in forma pauperis

14    by a non-prisoner (ECF No. 17) without prejudice because the application is incomplete.

15    The Court will grant Plaintiff a one-time extension to file a fully complete application to

16    proceed in forma pauperis by a non-prisoner on or before July 27, 2020. Alternatively,

17    Plaintiff may choose not to file an application to proceed in forma pauperis by a non-

18    prisoner and instead pay the full filing fee of $400 to proceed with this case.

19    II.    CONCLUSION

20           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

21    in forma pauperis by a non-prisoner (ECF No. 17) is denied without prejudice to file a new

22    fully complete application to proceed in forma pauperis by a non-prisoner.

23           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

24    approved form application to proceed in forma pauperis by a non-prisoner, as well as the

25    document entitled information and instructions for filing an in forma pauperis application.

26           IT IS FURTHER ORDERED that on or before July 27, 2020, Plaintiff shall either:

27    (1) file a fully complete application to proceed in forma pauperis by a non-prisoner; or (2)

28    pay the full filing fee of $400 to proceed with this case.
     Case 2:19-cv-01889-GMN-BNW Document 18 Filed 06/23/20 Page 2 of 2



1
             IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
2
      dismissal of this action may result.
3
                      June 23, 2020
             DATED: ____________________
4
5
                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
